Citation Nr: 1606938	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran's service connection claim for diabetes mellitus, type II, was originally denied in an August 2002 rating decision.  It was again denied in a January 2003 rating decision.  This rating decision was not appealed, and thus became final.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that it does not appear that the file contains an Informal Hearing Presentation from the Veteran's representative.  It does appear that the representative was provided with the opportunity to review the file, as evidenced by a motion to advance on the docket that was submitted by the representative in December 2015.  In any event, since the benefit on appeal is being granted in full, the Veteran is not prejudiced by the Board proceeding to issue a decision at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The January 2003 rating decision denying entitlement to service connection for diabetes mellitus, type II, is final.
 
2.  Evidence received after the January 2003 final decision, with respect to the claim on appeal, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

3.  The Veteran served at the Takhli Royal Thai Air Force (RTAF) Base from July 1969 to July 1970.
4.  The Veteran served as a Munition Maintenance Supervisor, and resolving reasonable doubt in his favor, was exposed to herbicides while serving at Takhli RTAF Base.
 
5.  The Veteran has a diagnosis of diabetes mellitus, type II, which became manifest after service to a degree of 10 percent or more.


CONCLUSIONS OF LAW

1. The January 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Diabetes mellitus, type II, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The January 2003 rating decision denied entitlement to service connection for diabetes mellitus because there was no evidence that the Veteran was exposed to herbicides during his military service and as a result, there was no link between his diabetes and military service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of exposure to herbicides during service or another link between the Veteran's diabetes and his active duty service.

The Veteran has provided lay testimony attesting to service along the perimeter of Takhli Air Force Base in Thailand.  This evidence suggests that the Veteran was exposed to herbicides in service, and as a result, a possible link between the Veteran's diabetes mellitus and his active duty service.  Thus, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the claim on appeal.

II. Service Connection for Diabetes Mellitus, Type II

Generally, service connection is warranted when a claimant shows: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

In addition, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Additionally, the Board notes that with respect to all claims, if there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has claimed service around the perimeter of Takhli Air Force Base.  The Board finds that the Veteran's MOS and lay testimony regarding his duties in service are consistent with work around the perimeter of Takhli Air Force Base during the Vietnam era.  The Veteran's personnel records indicate that he served as a munitions maintenance specialist while stationed at Takhli Air Base from July 1969 to July 1970.  The Veteran contends that as a result of his MOS, he worked around the perimeter of the Base and at times removed unused munitions off of Base grounds.  While this MOS is not specifically mentioned in the May 2010 C&P bulletin as one indicative of service around the perimeter, the Board finds the Veteran's testimony with respect to his duties to be credible.  The Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicides, and as a result, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz, supra.  As a result, exposure to herbicides is conceded. 

Regarding presumptive service connection for diseases associated with exposure to herbicide agents, it is warranted if a disease listed under § 3.309(e), with the exception of chloracne or other acneform disease, becomes manifest to a degree of 10 percent at any time after service.  As opposed to the requirements for direct service connection, the disease need not manifest within the appellate period. 

The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  The manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code (Code) 7913.  As a result, the requirements of § 3.307(a)(6) are met and presumptive service connection of diabetes mellitus, type II, is warranted on a presumptive basis.
 
In sum, there is at least an approximate balance of positive and negative evidence of record as to the Veteran's assertions regarding exposure to herbicides, and there is evidence that he has a current diagnosis of diabetes mellitus, type II.  As a result, service connection for diabetes mellitus, type II on a presumptive basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.309(e); Ortiz, supra.(Fed. Cir. 2001).



ORDER

The previously denied claim of entitlement to service connection for diabetes mellitus, type II, is reopened on the basis of new and material evidence.

Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


